PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Burkhart, Stephen S.
Application No. 16/788,160
Filed: 11 Feb 2020
For: FLAT SURGICAL SUTURE CONSTRUCTS WITH LOOPS AND METHODS OF TISSUE FIXATION
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.102(c)(1), filed May 16, 2022, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§ 708.02, Section II:  Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that an inventor is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.

This application will be forwarded to the Technology Center Art Unit 3771 to await a response to the Non-Final Office Action mailed on June 8, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at 571-272-8825.
   

/SELENA HAMILTON/Paralegal Specialist, OPET